Loughran, Ch. J.
The action is one for an injunction. The defendant union is a voluntary unincorporated association. It is sued in the name of its president pursuant to section 13 of the General Associations Law and is now the only party defendant. The plaintiff, a domestic corporation, is the appellant here. No “ labor dispute ” is involved. (See Opera on Tour, Inc., v. Weber, 285 N. Y. 348, 357.) For the sake of clarity we divide the case into two branches.
(1) The defendant union controls within the metropolitan area of greater New York the supply of union labor that performs exterior work on all types of stone except granite. There was a time when the defendant union accorded collective bargaining rights to the plaintiff, a contractor engaged in the sculpture of stone. But since 1946 all attempts of the plaintiff to enter into a collective bargaining agreement with the defendant union have been rebuffed. The facts just stated are admitted in the pleadings.
At Special Term the court made a decision which in its memorandum opinion is summarized as follows:
“ The evidence shows that the defendant union is comprised of approximately thirty to thirty-five members, which constitute all of the available manpower in the entire industry, and enjoys a monopoly in the supply of labor in the metropolitan area. '
*231“ Defendant’s refusal to furnish labor or manpower to plaintiff is based on its own defined contention that the prices were getting too cheap in the industry and that the defendant union would refuse to furnish labor to subcontractors, and [the defendant union] classified plaintiff as subcontractor, in direct contradiction to the evidence as furnished by plaintiff * * *.
“ Plaintiff has sustained the burden of proof in establishing its case and the defendant offered no evidence to controvert any of the plaintiff’s testimony, and from the evidence it is clear that the acts of defendant constituted a violation of section 340 of the General Business Law and that plaintiff is entitled to the relief sought in the complaint ”.
Accordingly the injunction prayed for — a prohibition against interference by the defendant with the business of the plaintiff — was granted. On appeal by the defendant, however, the judgment was reversed on the law and the facts and the complaint dismissed by the Appellate Division. Prom that judgment of reversal and dismissal, the plaintiff appealed to us.
The above findings of Special Term can have no legal effect. For the antimonopoly provisions of section 340 of the General Business Law are by that section made wholly inapplicable to the formation or activities of a bona fide labor union (People v. Gassman, 295 N. Y. 254). Here the thirty or thirty-five members of the defendant union are charged by the above findings of the Special Term with nothing more than a refusal to work for the plaintiff. This choice was of course only an exercise by them of a legal right and, that being so, no cause of action against the defendant union arose therefrom. Thus the conclusion at which the Special Term arrived on the strength of the above findings — the conclusion that the defendant union enjoyed a monopoly in supplying labor contrary to section 340 of the General Business Law — was wholly inadmissible in point of law; and, we take it, the Appellate Division so held, since that court cited Hunt v. Crumboch (325 U. S. 821).
(2) We pass now to the second branch of the case. Special Term also found: (a) The defendant union £ £ coerced workers, who are not affiliated with the defendant union but affiliated with other unions who are in turn affiliated with the American Federation of Labor, to refuse to work for the plaintiff and attempted to blacklist such employees who purported to work for the plaintiff * * * and that as a result of such threats and coercion *232such employees desisted from working for the plaintiff * * (b) The defendant union “ circulated statements * * * that the plaintiff is a non-union stone carving contractor and is incapable of performing any contracts * * * because of its inability to receive any men or execute any agreement involving stone carving.”
The above findings (a) and (b) impute to the defendant union a course of conduct that was calculated to destroy the plaintiff’s business. The right of the plaintiff to carry on that business was a thing of value. If the defendant-union interfered with that right without just cause its action was unlawful (Dorchy v. Kansas, 272 U. S. 306, 311).
Nevertheless, though findings (a) and (b), in our judgment, have a degree of support in the record, we cannot now direct judgment in accordance therewith. For the order entered herein by the Appellate Division — while it declares a reversal of the judgment of Special Term upon the law and the facts — fails to specify the findings of fact that were reversed or modified or to make any new findings. In that state of the record, we must presume that the Appellate Division did not pass upon the questions of fact involved and, that being so, we are in no position to dispose finally of this second branch of the controversy (Civ. Prac. Act, § 602).
The judgment of the Appellate Division should be reversed, without costs, and the action remitted to that court for such disposition of the questions of fact as it may deem necessary or appropriate.